The opinion of the court was delivered by
Redfield, J.
Philip Sheltus conveyed his property to the trustee, his daughter’s husband, who lived with him and carried on the homestead. At the same time, said Spear, the supposed trustee, executed a mortgage to, the said Philip, with conditions that "if he paid $1000 ” to the principal debtor, and certain specified sums to the other children of the said Philip, and “ furnish him with every necessary of life,” and “ at his decease give him respectable burial,” &c., then something not expressed was to occur. It will not be disputed that the parties understood from this deed and mortgage, that if said Spear performed these conditions in the mortgage, Nthe title to the estate was to vest in him.
I. The trustee, Spear, never promised, or become in any way obligated, to pay the several sums to the children of said Philip; or to render the personal service stipulated in the deed. His title to the estate was made conditional upon his performance of the specified things named in the deed. Therefore, no action at law could be maintained against the trustee, to enforce these conditions.
II. As the consideration moved solely from Philip Sheltus, he, or his legal representative, could alone sue to enforce such conditions if the trustee had promised to perform them. Fugure v. Society of St. Joseph, 46 Vt. 362, and cases there cited.
III. There is no legal certainty that Philip Sheltus may not outlive all the benificiaries under these deeds, and the. estate re-*345vest in said Philip, for the non-performance of the conditions in the mortgage deed. There is, therefore, no legal ground for holding Spear liable as trustee of A. P. Sheltus.
Judgment affirmed, and cause remanded,